


110 HR 2228 IH: Ethiopia Freedom, Democracy, and Human

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2228
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Smith of New
			 Jersey (for himself, Mr. Daniel E.
			 Lungren of California, and Mr.
			 Rohrabacher) introduced the following bill; which was referred to
			 the Committee on Foreign
			 Affairs
		
		A BILL
		To encourage and facilitate the consolidation of
		  security, human rights, democracy, and economic freedom in
		  Ethiopia.
	
	
		1.Short titleThis Act may be cited as the
			 Ethiopia Freedom, Democracy, and Human
			 Rights Advancement Act of 2007.
		2.Statement of
			 policyIt is the policy of the
			 United States to—
			(1)support the
			 advancement of human rights, democracy, independence of the judiciary, freedom
			 of the press, peacekeeping, capacity building, and economic development in the
			 Federal Democratic Republic of Ethiopia;
			(2)collaborate with
			 Ethiopia in the Global War on Terror;
			(3)seek the
			 unconditional release of all political prisoners and prisoners of conscience in
			 Ethiopia;
			(4)foster stability,
			 democracy, and economic development in the region; and
			(5)strengthen United
			 States-Ethiopian relations based on the policy objectives specified in
			 paragraphs (1) through (4).
			3.FindingsCongress finds the following:
			(1)The people of
			 Ethiopia have suffered for decades due to military conflicts, natural
			 disasters, poverty and diseases, regional instability, and the brutal
			 dictatorship of the military junta under Mengistu Haile Mariam. Hundreds of
			 thousands of civilians were brutally murdered by the Mengistu regime, including
			 women and children. Many more sacrificed their lives fighting for freedom,
			 respect for human rights, and to bring an end to the brutal dictatorship of the
			 Mengistu regime. Members of that murderous regime are currently living in
			 Europe, the United States, and Africa.
			(2)In May 1991, the
			 brutal dictatorship of the Mengistu regime came to an abrupt end when the
			 Ethiopian People’s Revolutionary Democratic Front (EPRDF) defeated the Mengistu
			 army. In July 1991, the EPRDF and a coalition of other political groups
			 established a transitional government in Ethiopia. A number of liberation
			 movements joined the transitional government in a spirit of a new start and the
			 building of a democratic Ethiopia. These groups included the Oromo Liberation
			 Front (OLF), the Ogaden National Liberation Front (ONLF), and many
			 others.
			(3)Since the ouster
			 of the Mengistu regime in 1991, the EPRDF-led government instituted a
			 multiparty system and organized three regional and national elections and a
			 number of local elections. The 1995 and 2000 elections were largely boycotted
			 and judged to be neither free nor fair. Some opposition groups participated in
			 the 2000 elections, giving such groups 12 seats in the 546-seat
			 parliament.
			(4)The May 2005
			 pre-election period and the conduct of the elections in Ethiopia were seen by
			 observers to be transparent, competitive, and relatively free and fair,
			 although there were a number of problems reported. More than 90 percent of
			 registered voters participated and dozens of political parties took part in the
			 elections. Moreover, some international groups observed the elections,
			 unprecedented access to the mass media was given to the opposition, and there
			 were televised debates between the government and the opposition. Some
			 political parties and armed political groups boycotted the 2005 elections.
			 However, trained local groups were barred from observing the elections.
			(5)The May 15, 2005,
			 elections were seen by observers as questionable. The opposition accused the
			 Government of Ethiopia of stealing the elections and called for civil
			 disobedience, which resulted in the killing of demonstrators and detention of
			 opposition leaders and thousands of their followers, including 11 elected
			 members of parliament and the elected mayor of Addis Ababa.
			(6)The Coalition for
			 Unity and Democracy (CUD), the United Ethiopian Democratic Forces (UEDF), and
			 the ruling EPRDF reached an agreement to resolve disputed election results
			 peacefully with the help of the National Electoral Board (NEB). The NEB
			 investigated more than 299 complaints and later agreed to hold reruns in 31
			 constituencies. In late August 2005, the NEB held reruns in the 31
			 constituencies as well as in all 23 constituencies in the Somali region, where
			 elections had been postponed due to insecurity.
			(7)Election results
			 show that opposition parties won 170 seats in the national parliament, a
			 significant increase from the 12 seats they won in the 2000 elections.
			 Opposition parties also won the city council in Addis Ababa, giving them
			 control over the capital. An estimated 150 of the 170 opposition members of
			 parliament have taken their seats. In early May 2006, the Government of
			 Ethiopia appointed a caretaker government in the capital. Members of parliament
			 from the CUD walked out of parliament in protest. The CUD won the city, but the
			 designated mayor has been in detention since November 2005.
			(8)Human rights
			 conditions deteriorated significantly after the May 15, 2005, elections in
			 Ethiopia and overall human rights conditions in the country remain poor. The
			 Department of State, in its 2005 Country Reports on Human Rights Practices,
			 noted a myriad of human rights abuses by the Government of Ethiopia. Moreover,
			 journalists and editors of the independent press have been and continue to face
			 harassment and prosecution for alleged violations of press laws in Ethiopia.
			 Dozens of journalists have fled the country, and some are currently in exile
			 fearing prosecution or harassment.
			(9)In June 2005, more than 35 demonstrators
			 were killed by Ethiopian Government security personnel and in November 2005 at
			 least 42 protesters and 7 police officers were killed, according to reports
			 from international human rights organizations. The violence against these
			 victims occurred after pro-opposition groups went to the streets of the capital
			 to protest government actions in handling the election results of May 2005.
			 Tens of thousands of people suspected of being opposition supporters were
			 detained over the past months; many of these detainees were released.
			 Government security forces continue to abuse opposition leaders, supporters,
			 and family members.
			(10)An estimated 112
			 political leaders, human rights activists, community leaders, and journalists,
			 including the chairman of the CUD (Hailu Shawel), the newly elected Mayor of
			 Addis Ababa (Berhanu Nega), and the founder of the Ethiopian Human Rights
			 Council (Professor Mesfin Wolde Mariam), were imprisoned and charged with
			 treason and genocide. These measures were deliberately taken to stifle and
			 criminalize opposition party activity in the country. The measures also were
			 intended to intimidate and silence independent press and civil society, raising
			 serious questions about the Ethiopian Government’s commitment to democracy and
			 good governance.
			4.Support for human
			 rights in EthiopiaThe
			 Secretary of State shall—
			(1)establish a
			 mechanism to provide financial support to local and national human rights
			 groups and other relevant civil society organizations to help strengthen human
			 rights monitoring and regular reporting on human rights conditions in
			 Ethiopia;
			(2)establish a
			 program to provide legal support for political prisoners and prisoners of
			 conscience and to assist local groups or groups from outside Ethiopia that are
			 active in monitoring the status of political prisoners and prisoners of
			 conscience in Ethiopia;
			(3)seek to increase
			 the independence of the Ethiopian judiciary through facilitation of joint
			 discussions for court personnel, officials from the Ethiopian Ministry of
			 Justice, relevant members of the legislature, and civil society representatives
			 on international human rights standards;
			(4)create and support
			 a judicial monitoring process, consisting of local and international groups, to
			 monitor judicial proceedings throughout Ethiopia, with special focus on
			 unwarranted government intervention in strictly judicial matters, and to
			 investigate and report on actions to strengthen an independent
			 judiciary;
			(5)establish a
			 program to strengthen private media in Ethiopia, provide support for training
			 purposes, offer technical and other types of support as necessary, and expand
			 programming by the Voice of America to Ethiopia; and
			(6)establish a mechanism to—
				(A)identify and
			 extradite members of the Mengistu Haile Mariam regime and the current
			 government who reside in the United States and who were engaged in gross human
			 rights violations; and
				(B)work with other
			 governments to identify and extradite such persons, including Mengistu Haile
			 Mariam.
				5.Support for
			 democratization in Ethiopia
			(a)Strengthening
			 local, regional, and national democratic processesThe Secretary
			 of State shall—
				(1)provide assistance
			 to strengthen local, regional, and national parliaments and governments in
			 Ethiopia through training in consultation with government authorities,
			 political parties, and civil society groups;
				(2)establish a
			 program focused on reconciliation efforts between the Government of Ethiopia
			 and peaceful political and civil society groups, including in minority
			 communities, in preparation for negotiation and for participation in the
			 political process;
				(3)strengthen
			 training for political parties in Ethiopia in areas such as organization
			 building and campaign management;
				(4)provide training
			 for civil society groups in election monitoring in Ethiopia; and
				(5)facilitate ongoing communications between
			 ruling and opposition political parties through the National Election Board
			 (NEB) in order to address issues such as delimitation of constituencies, voter
			 registration, political party registration, candidate registration, and related
			 matters to enhance the credibility of the next elections in Ethiopia.
				(b)Democracy
			 enhancement
				(1)AssistanceUnited
			 States technical assistance for democracy promotion in Ethiopia shall be made
			 available to the ruling party as well as to opposition parties in
			 Ethiopia.
				(2)Restriction
					(A)In
			 generalNonessential United States assistance may not be made
			 available to the Government of Ethiopia if the Government of Ethiopia acts to
			 obstruct United States technical assistance to advance human rights, democracy,
			 independence of the judiciary, freedom of the press, economic development, and
			 economic freedom in Ethiopia.
					(B)DefinitionIn
			 this paragraph, the term nonessential United States assistance
			 means assistance under any provision of law, other than humanitarian
			 assistance, assistance under emergency food programs, assistance to combat
			 HIV/AIDS, and other health care assistance.
					6.Ensuring
			 government support for human rights, democracy, and economic development in
			 Ethiopia
			(a)Limitation on
			 security assistance; travel restrictions
				(1)Limitation on
			 security assistance
					(A)In
			 generalExcept as provided in subparagraph (B), security
			 assistance may not be provided to Ethiopia until such time as the certification
			 described in paragraph (3) is made in accordance with such paragraph.
					(B)ExceptionSubparagraph
			 (A) shall not apply with respect to peacekeeping or counter-terrorism
			 assistance. Peacekeeping or counter-terrorism assistance provided to Ethiopia
			 may not be used for any other security-related purpose or to provide training
			 to security personnel or units accused of human rights violations against
			 civilians.
					(2)Travel
			 restrictionsBeginning on the
			 date that is 60 days after the date of the enactment of this Act and until such
			 time as the certification described in paragraph (3) is made in accordance with
			 such paragraph, the President shall deny the issuance of a visa to and
			 admission to the United States to—
					(A)any official of
			 the Government of Ethiopia who—
						(i)has
			 been involved in giving orders to use lethal force against peaceful
			 demonstrators in Ethiopia; or
						(ii)has
			 been accused of gross human rights violations;
						(B)security personnel
			 of the Government of Ethiopia who were involved in the June 2005 or November
			 2005 shootings of demonstrators; and
					(C)Ethiopian
			 civilians who were involved in the November 2005 killings of seven policemen in
			 Ethiopia.
					(3)CertificationThe
			 certification described in this paragraph is a certification by the President
			 to Congress that the Government of Ethiopia is making credible, quantifiable
			 efforts to ensure that—
					(A)all political
			 prisoners and prisoners of conscience in Ethiopia have been released, their
			 civil and political rights restored, and their property returned;
					(B)prisoners held
			 without charge or kept in detention without fair trial in violation of the
			 Constitution of Ethiopia are released or receive a fair and speedy trial, and
			 prisoners whose charges have been dismissed or acquitted and are still being
			 held are released without delay;
					(C)all capital assets of United States
			 citizens and of entities not less than 50 percent beneficially owned by United
			 States citizens that have been nationalized, expropriated, or otherwise seized
			 by the Ethiopian government before the date of the enactment of this Act in
			 contravention of international law are returned or a mutually agreed upon
			 restitution agreement is performed;
					(D)the Ethiopian
			 judiciary is able to function independently and allowed to uphold the Ethiopian
			 Constitution and international human rights standards;
					(E)the investigation
			 of the killing of civilian protesters by Ethiopian security forces is credible,
			 transparent, and those involved in the unlawful killing are punished;
					(F)family members,
			 legal counsel, and others have unfettered access to visit detainees in
			 Ethiopian prisons;
					(G)print and broadcast
			 media in Ethiopia are able to operate free from undue interference, and laws
			 restricting media freedom, including sections of the Ethiopian Federal Criminal
			 Code, are revised;
					(H)licensing of
			 independent radio and television in Ethiopia is open and transparent;
					(I)access in Ethiopia
			 is provided to the Internet and the ability of citizens to freely send and
			 receive electronic mail and otherwise obtain information is guaranteed;
					(J)the National
			 Election Board (NEB) includes representatives of political parties with seats
			 in the Ethiopian Parliament and guarantees independence for the NEB in its
			 decision-making;
					(K)representatives of
			 international human rights organizations engaged in human rights monitoring
			 work in Ethiopia are admitted to Ethiopia without undue restriction; and
					(L)Ethiopian human
			 rights organizations are able to operate in an environment free of harassment,
			 intimidation, and persecution.
					(4)Waiver
					(A)In
			 generalThe President may waive the application of paragraph (1)
			 or (2) on a case-by-case basis if the President determines that—
						(i)to
			 the maximum extent practicable, the Government of Ethiopia has met the
			 requirement of paragraph (3)(A); and
						(ii)such
			 a waiver is in the national interests of the United States.
						(B)NotificationPrior
			 to granting a waiver under the authority of subparagraph (A), the President
			 shall transmit to Congress a notification that includes the reasons for the
			 waiver.
					(b)Treatment of
			 political prisoners and prisoners of conscience
				(1)In
			 generalThe President, the Secretary of State, and other relevant
			 officials of the Government of the United States shall call upon the Government
			 of Ethiopia to immediately release all political prisoners and prisoners of
			 conscience, especially prisoners held without charge.
				(2)Torture victim
			 reliefWhile it is the
			 responsibility of the Government of Ethiopia to compensate the victims of
			 unlawful imprisonment and torture and their families for their suffering and
			 losses, the President shall provide assistance for the rehabilitation of
			 victims of torture in Ethiopia at centers established for such purposes
			 pursuant to section 130 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2152).
				(c)Sense of
			 CongressIt is the sense of
			 Congress that the Government of the United States should—
				(1)encourage the
			 Government of Ethiopia to enter into discussions with the Oromo Liberation
			 Front to bring them into full participation in the political and economic
			 affairs of Ethiopia, including their legalization as a political party;
			 and
				(2)provide such
			 assistance as is warranted and necessary to help achieve the goal described in
			 paragraph (1).
				7.Support for
			 economic development in Ethiopia
			(a)Economic policy
			 assistanceUtilizing training and other technical assistance
			 programs offered by the Department of the Treasury, the Office of the United
			 States Trade Representative, and the Department of Justice, the President shall
			 assist the Government of Ethiopia in developing policies that will address key
			 economic obstacles, including in such areas as budgeting, taxation, debt
			 management, bank supervision, anti-money laundering, and land title security
			 that inhibit private sector development and limit participation in donor
			 programs such as the United States Millennium Challenge Account.
			(b)Financing for
			 United States-Ethiopian commercial venturesPursuant to the Government of Ethiopia’s
			 acceptance of the reforms in subsection (a), the President shall make available
			 adequate financing for United States and Ethiopian private commercial ventures,
			 including programs of the United States Agency for International Development,
			 the Small Business Administration (including the Export Express and Export
			 Working Capital programs), the Overseas Private Investment Corporation
			 (including the Small Business Center and the Small and Medium Enterprise and
			 Structural Finance programs), and the Export-Import Bank of the United States
			 (including the Short-Term Africa Pilot Program).
			(c)Resource policy
			 assistanceThe President, acting through the Administrator of the
			 United States Agency for International Development, shall provide assistance
			 for sustainable development of Ethiopia’s Nile and Awash River resources,
			 including assistance to help Ethiopia with the technology necessary for the
			 construction of irrigation systems and hydroelectric power that might prevent
			 future famine.
			8.ReportNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to Congress a report on
			 the implementation of this Act, including a description of a comprehensive plan
			 to address the security, human rights, democratization, and economic freedom
			 concerns that potentially threaten the stability of Ethiopia.
		9.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act $10,000,000 for each of the fiscal
			 years 2008 and 2009.
			(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a) are authorized to remain available until expended.
			
